                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:18-cr-106-3
 v.                                             )
                                                )        Judge Travis R. McDonough
 DEMETRIUS EDWARDS                              )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



         United States Magistrate Judge Susan K. Lee filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

Counts One, Five, and Fifteen of the twenty-two count Indictment; (2) accept Defendant’s guilty

plea as to Counts One, Five, and Fifteen; (3) adjudicate the Defendant guilty of Counts One,

Five, and Fifteen; and (4) allow Defendant to remain on bond under appropriate conditions of

release pending sentencing in this matter (Doc. 167). Neither party filed a timely objection to the

report and recommendation. After reviewing the record, the Court agrees with Magistrate Judge

Lee’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation (Doc. 167) pursuant to 28 U.S.C. § 636(b)(1) and

ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to Counts One, Five, and Fifteen

         of the Indictment is GRANTED;

      2. Defendant’s plea of guilty to Counts One, Five, and Fifteen is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Counts One, Five, and Fifteen; and
4. Defendant SHALL REMAIN on bond under appropriate conditions of release pending

   sentencing in this matter which is scheduled to take place on July 26, 2019, at 9:00 a.m.

   [EASTERN] before the undersigned.

   SO ORDERED.

                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                          2
